Case 0:18-cv-61844-WPD Document 70 Entered on FLSD Docket 07/23/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

   MICHAEL A. LOPEZ, on behalf of
   himself and all others similarly situated,

           Plaintiff,
                                                      CASE NO.: 0:18-cv-61844-WPD
   v.

   PROGRESSIVE SELECT
   INSURANCE CO.,

           Defendant.


           ORDER GRANTING MOTION TO WITHDRAW MOTION FOR CLASS
                             CERTIFICATION

    THIS CAUSE is before the Court upon the Plaintiff’s Unopposed Motion to Withdraw Class

  Certification Motion [DE 69]. The Court has carefully considered the Motion and is otherwise

  fully advised in the premises.

          Accordingly, it is ORDERED AND ADJUDGED that the Motion [DE 69] is hereby

  GRANTED. Plaintiff’s current Motion to Certify Class [DE 67] is DENIED as moot as

  Plaintiff has withdrawn the motion. Plaintiff has until August 2, 2019 to file a new motion for

  class certification

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 23rd day of July, 2019.




  Copies furnished to:
  Counsel of record


                                                  1
